Exhibit 10.6
APACHE CORPORATION
DEFERRED DELIVERY PLAN
As Amended and Restated July 13, 2010; Effective as of January 1, 2009

 



--------------------------------------------------------------------------------



 



APACHE CORPORATION
DEFERRED DELIVERY PLAN
Apache established this Plan effective as of February 10, 2000. Apache is now
amending and restating the Plan in its entirety effective as of January 1, 2009,
except as otherwise provided herein.
Apache intends for this Plan to provide a select group of management or highly
compensated employees of the Company with the opportunity to defer income, and,
in conjunction with the 2007 Omnibus Equity Compensation Plan, to be
appropriately rewarded when Apache’s shares increase in value, to induce such
employees to remain in the employ of the Company, and to reward those employees
for their valuable services to the Companies.
Apache intends that the Plan not be treated as a “funded” plan for purposes of
either the Code or ERISA. Apache also intends for this Plan to comply with the
requirements of Code §409A, and the Plan shall be interpreted in that light.
ARTICLE I DEFINITIONS

1.01   Definitions       Defined terms used in this Plan shall have the meanings
set forth below:

  (a)   “Account” means the memorandum account maintained for each Participant
that is credited with all Participant Deferrals and any contributions by the
Company. Each Participant’s Account is divided into subaccounts, as determined
by the Committee, and in general each award or deferral will be allocated to its
own subaccount.     (b)   “Apache” means Apache Corporation or any successor
thereto.     (c)   “Affiliated Entity” means any legal entity that is treated as
a single employer with Apache pursuant to Code §414(b), §414(c), §414(m), or
§414(o).     (d)   “Beneficiary” means a Participant’s beneficiary, as
determined in section 5.04.     (e)   “Change of Control” means a change of
control as defined in the Income Continuance Plan that is also described in Code
§409A(a)(2)(A)(v).     (f)   “Code” means the Internal Revenue Code of 1986, as
amended.     (g)   “Committee” means the Stock Option Plan Committee of Apache’s
Board of Directors. The Committee shall be constituted at all times so as to
permit the Plan to be administered by “non-employee directors” (as defined in
Rule 16b-3 of the Securities Exchange Act of 1934, as amended).     (h)  
“Company” means Apache and any Affiliated Entity that, with approval of the
Board of Directors of Apache, has adopted the Plan.     (i)   “Company
Deferrals” means the allocations to a Participant’s Account made pursuant to
section 3.02.     (j)   “Compensation” means amounts deferrable under this Plan,
as determined by the Committee. “Election Agreement” means an agreement made by
an eligible employee whereby he elects the amount(s) to be withheld from his
Compensation pursuant to section 3.01.     (k)   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended     (l)   “Fair Market Value”
means the per share closing price of the Stock as reported on The New York Stock
Exchange, Inc. Composite Transactions Reporting System for a particular date or,
if the Stock is not so listed on such date, as reported on NASDAQ or on such
other exchange or electronic trading system which, on the date in question,
reports the largest number of traded shares of Stock, provided, however, that if
on the date Fair Market Value is to be determined there are no transactions in
the Stock, Fair Market Value shall be determined as of the immediately preceding
date on which there were transactions in the Stock; provided further, however,
that if the foregoing provisions are not applicable, the fair market value of a
share of the Stock as determined by the Committee by the

Page 1 of 14



--------------------------------------------------------------------------------



 



      reasonable application of such reasonable valuation method, consistently
applied, as the Committee deems appropriate.     (m)   “Participant” means any
eligible employee selected to participate in the Plan.     (n)   “Participant
Deferrals” means the amounts of a Participant’s Compensation that elects to
defer and have allocated to his Account pursuant to section 3.01.     (o)  
“Plan” means the plan set forth in this document, as amended.     (p)   “Plan
Year” means the calendar year.     (q)   “Separation from Service” has the same
meaning as the term “separation from service” in Code §409A(a)(2)(A)(i),
determined using the default rules in the regulations and other guidance of
general applicability issued pursuant to Code §409A, except that a Separation
from Service occurs only if both the Company and the Participant expect the
Participant’s level of services to permanently drop by more than half. A
Participant who has a Separation from Service “Separates from Service.”     (r)
  “Spouse” means the individual of the opposite sex to whom a Participant is
lawfully married according to the laws of the state of the Participant’s
domicile.     (s)   “Stock” means the $0.625 par value common stock of Apache.  
  (t)   “Stock Units” mean investment units and any related units from dividend
amounts. Each Stock Unit is equivalent to one share of Stock.     (u)   “Trust”
means the trust or trusts, if any, created by the Company to provide funding for
the distribution of benefits in accordance with the provisions of the Plan. The
assets of any such Trust remain subject to the claims of the Company’s general
creditors in the event of the Company’s insolvency.     (v)   “Trust Agreement”
means the written instrument pursuant to which each separate Trust is created.  
  (w)   “Trustee” means one or more banks, trust companies, or insurance
companies designated by the Company to hold and invest the Trust fund and to pay
benefits and expenses as authorized by the Committee in accordance with the
terms and provisions of the Trust Agreement.

1.02   Headings; Gender and Number       The headings contained in the Plan are
for reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

ARTICLE II ELIGIBILITY AND PARTICIPATION

2.01   Eligibility and Participation       The Committee shall from time to time
in its sole discretion select those employees of the Company who are eligible to
participate in the Plan from among a select group of management or highly
compensated employees.   2.02   Election       Participants shall complete the
election procedures specified by the Committee. The election procedures may
include form(s) for the Participant to designate a Beneficiary, elect
Participant Deferrals by entering into an Election Agreement with the Company,
select a payment option for the eventual distribution of his Account or any
subaccount, and provide such other information as the Committee may reasonably
require.   2.03   Failure of Eligibility       The Committee shall have the
authority to determine that a Participant is no longer eligible to participate
in the Plan. When a Participant becomes ineligible, all outstanding Election
Agreements shall be cancelled. The determination of the Committee with respect
to the termination of participation in the Plan shall be final and binding on
all parties affected thereby. Any benefits vested hereunder at the time the
Participant

Page 2 of 14



--------------------------------------------------------------------------------



 



    becomes ineligible to continue participation shall be distributed in
accordance with the provisions of Article V.

ARTICLE III CONTRIBUTION DEFERRALS

3.01   Participant Deferrals

  (a)   General. A Participant may elect to defer a portion of his Compensation
by filing the appropriate Election Agreement with the Committee’s designee. The
Committee has complete discretion to establish procedures for the completion of
Election Agreements, including the acceptable forms and formats of the deferral
election. The Committee has complete discretion to establish the election
periods during which Participants may make Election Agreements, within the
bounds described in subsection (b). The Committee may establish different
election periods for different types of Compensation, different grants of
Compensation, or different groups of Participants.     (b)   Deadlines for
Election Agreements.

  (i)   Election Period. In order to make Participant Deferrals, a Participant
must submit an Election Agreement during the election period established by the
Committee. The election period must precede the Plan Year in which the services
giving rise to the Compensation are performed, except in the following
situations.

  (A)   Performance-Based Compensation. If the Compensation is
“performance-based compensation based on services performed over a period of at
least 12 months” (within the meaning of Code §409A(a)(4)(B)(iii)), the election
period must end at least six months before the end of the performance period.  
  (B)   New Participant. The election period for a new Participant must end no
later than 30 days after he became eligible to participate in the Plan; the new
Participant’s initial Election Agreement may only apply to Compensation for
which he has not yet performed any services. However, a Participant who has a
lapse in eligibility to participate in the Plan can only use this special 30-day
election when he again becomes eligible to accrue benefits (other than
investment earnings), (1) on the date of his new eligibility if he has received
a complete payout of his benefits from his prior episode of participation, or
(2) if his lapse in eligibility was at least 24 months in duration.     (C)  
Unvested Deferrals. The election period for any Compensation that is subject to
the condition that the Participant continue to provide services for Apache and
Affiliated Entities for at least 12 months, such as many grants of restricted
stock units, must end within 30 days of the date the Compensation is awarded,
provided that (1) the award does not vest for 12 months following the end of the
election period, (2) no event other than the Participant’s death or disability
(within the meaning of Code §409A(2)(C)), or a Change of Control can cause
vesting within the 12 months following the end of the election period, and
(3) if the Participant’s death or disability, or the Change of Control occurs
before the first anniversary of the end of the election period, the Election
Agreement shall be cancelled.

  (ii)   Duration of and Cancellation of Election Agreements. The Committee has
full discretion to determine which Compensation is subject to each Election
Agreement. The Election Agreement becomes irrevocable by the Participant at the
end of the election period. The Committee shall determine, at the time the
Election Agreement is made, the circumstances in which the Election Agreement
shall be cancelled, such as upon the Participant’s disability or upon a Change
of Control. An Election Agreement is not affected by a hardship withdrawal from
the Non-Qualified Retirement/Savings Plan of Apache Corporation. However, if the
Participant takes a hardship withdrawal from the Apache Corporation 401(k)
Savings Plan, all outstanding Election Agreements that apply to Compensation
that would have been paid to the Participant within six months after the
hardship withdrawal (if the Election Agreements had not been in effect) shall be
cancelled and no further Participant Deferrals made pursuant to such Election
Agreements.

Page 3 of 14



--------------------------------------------------------------------------------



 



3.02   Company Deferrals       Upon prior approval of the Committee, the Company
may credit any amount to a Participant’s Account at any time.

ARTICLE IV INVESTMENT OF DEFERRALS AND ACCOUNTING; VOTING

4.01   Investments       All amounts credited to a Participant’s Account shall
be invested in Stock Units, with the number of Stock Units determined using the
Fair Market Value of the Stock for the date as of which the amount is credited
to the Participant’s Account. Amounts equal to any cash dividends declared on
the Stock shall be credited to the Participant’s Account as of the payment date
for such dividend in proportion to the number of Stock Units in the
Participant’s Account as of the record date for such dividend. Such dividend
amounts shall be invested in Stock Units, with the number of Stock Units
determined using the Fair Market Value of the Stock on the dividend payment
date, and such Stock Units shall vest pursuant to section 5.01. Nothing
contained in this section shall be construed to require the Company or the
Committee to fund any Participant’s Account.   4.02   Voting       Participants
shall have no right to vote any Stock Units prior to the date on which such
Stock Units are subject to distribution and shares of Stock are issued therefor.

ARTICLE V DISTRIBUTIONS

5.01   Vesting

  (a)   General. Each award of Compensation to a Participant shall vest in
accordance with the terms of the award, which are determined by the Committee.
Upon the death of a Participant, the award shall specify whether no vesting
occurs, whether the next tranche or some other portion of the award vests, or
whether the entire award vests.     (b)   Termination for Cause. If the
employment of the Participant is terminated for cause as determined by the
Company, the Participant’s entire Account balance, whether vested or not, shall
be forfeited immediately. For this purpose, “cause” shall mean a gross
violation, as determined by the Company, of the Company’s established policies
and procedures.     (c)   Earnings. Stock Units attributable to dividend amounts
credited to a Participant’s Account shall vest as the Stock Units on which the
dividend amounts are calculated vest.     (d)   Change of Control. If a change
of control, within the meaning of Apache’s Income Continuance Plan or any
successor plan, of Apache occurs, all unvested Stock Units credited to
Participants’ Accounts shall become automatically vested, without further action
by the Committee or Apache’s board of directors.

5.02   Payouts of Company Deferrals.

  (a)   Timing of Payout. The Committee may specify the timing of the
distribution of any grant of Company Deferrals, or the Committee may allow a
Participant to make a payout election for his Company Deferrals. If the
Participant is given the opportunity to make a payout election, the deadline for
the election is 30 days after the grant of a Company Deferral.     (b)   Payout
Alternatives. A Participant shall receive a lump sum distribution of the
subaccount(s) containing Company Deferrals six months after he Separates from
Service, unless the Committee permits him to elect five installments and he so
elects, in which case the first installment will be paid six months after his
Separation from Service, or as soon as convenient after that date, and
subsequent installments will be paid on the anniversary of the first
installment, or as near to that date as is administratively convenient. If the
Participant is given the opportunity to make a payout election, the deadline for
the election is 30 days after the grant of a Company Deferral, or if later,
December 31, 2008.

Page 4 of 14



--------------------------------------------------------------------------------



 



  (c)   Death or Change of Control. If there is a Change of Control or the
Participant dies before receiving all installments, the remaining vested
benefits shall be paid as specified in section 5.04 or 5.05, rather than as
provided for in this section.     (d)   Small Accounts. See section 5.03(d) for
payouts of small accounts.

5.03   Payouts of Participant Deferrals

  (a)   Election. Each subaccount containing Participant Deferrals shall be paid
in a lump sum six months after the Participant’s Separation from Service unless
the Committee, in its sole discretion, allows a Participant to elect, and the
Participant does elect, toto have the Participant Deferrals under an Election
Agreement paid to him in one of the following manners. Any payout election that
the Participant is permitted make with respect to deferrals pursuant to an
Election Agreement must be made by the end of the election period for that
Election Agreement. The Committee has the discretion to reduce the possible
payout alternatives from the three identified below..

  (i)   In-Service Withdrawal, Single Payment. The subaccount for Participant
Deferrals from an Election Agreement will be paid in a lump sum five years after
the Stock Units vest, or as near to that date as is administratively convenient.
For example, if the Stock Units under a particular Election Agreement vest over
four years, the Participant will receive four annual lump sums. If the
Participant Separates from Service before receiving all lump sums with respect
to an Election Agreement, (A), if a lump sum is scheduled to be paid during the
six months after the Separation from Service, it will be paid as scheduled, and
(B) if any lump sum is scheduled to be paid more than six months after the
Separation from Service, it will instead be paid 6 months after his Separation
from Service, or as soon thereafter as is administratively convenient.     (ii)
  In-Service Withdrawal, Limited Installments. This payout alternative is
available only if all Stock Units relating to an Election Agreement either are
vested at the time of the Election Agreement or are scheduled to vest on a
single date; thus, for example, this alternative is not available for a
restricted stock unit award where vesting is scheduled to occur over four years.
The benefits will be paid in five annual installments, with the first
installment paid five years after the Stock Units vest (or, if vested when
granted, five years after the date of the grant), or as near to that date as is
administratively convenient. Subsequent installments are paid on the anniversary
of the first installment or as near to that date as is administratively
convenient. The amount of each installment is equal to the number of remaining
Stock Units associated the Election Agreement, divided by the number of
remaining installments, rounded down to the nearest whole Stock Unit, except
that the last installment is equal to the number of remaining vested Stock
Units, with any fractional share paid in cash. If the Participant Separates from
Service before receiving all installments with respect to an Election Agreement,
(A), any installment payment scheduled to be paid during the six months after
the Separation from Service will be paid as scheduled, and (B) any remaining
installment(s) will instead be paid in a lump sum 6 months after his Separation
from Service, or as soon thereafter as is administratively convenient.     (iii)
  No In-Service Withdrawal. The subaccount for the Participant Deferrals from
each Election Agreement will be paid out in a single payment or in five annual
installments. The single payment or the first installment payment will be paid
six months after the Participant’s Separation from Service or as soon thereafter
as is administratively convenient; subsequent installments will be paid on each
anniversary of the first installment, or as near thereto as administratively
convenient. Each installment will be equal to the balance in the subaccount
measured as short a period of time before the installment is paid as is
administratively convenient, divided by the number of remaining annual
installments, rounded down to the nearest whole Stock Unit, except that the last
installment shall be equal to the number of remaining Stock Units, with any
fractional share paid in cash.

  (b)   Existing Elections. If a Participant made an Election Agreement before
2009 for an award that vested over more than one year, such as the restricted
stock unit grants made on September 11, 2007 that vest

Page 5 of 14



--------------------------------------------------------------------------------



 



    over four years, and the Participant elected to defer such amounts for five
years after vesting occurred with each amount paid in five installments, the
payments scheduled to be made on or after January 1, 2009 will, in spite of the
Participant’s previous election, be paid a lump sum on the fifth anniversary of
date of the date such Stock Units vested, or, if later, in January of 2009. If
the Participant Separates from Service before receiving all lump sums with
respect to an Election Agreement, (i) if a lump sum is scheduled to be paid
during the six months after the Separation from Service, it will be paid as
scheduled, and (ii) if any lump sum is scheduled to be paid more than six months
after the Separation from Service, it will instead be paid in January 2009 or if
later six months after his Separation from Service, or as soon thereafter as is
administratively convenient     (c)   Death or Change of Control. If there is a
Change of Control or the Participant dies before receiving all vested Stock
Units, the remaining vested Stock Units shall be paid as specified in section
5.04 or 5.05, rather than as originally scheduled.     (d)   Small Accounts. If
the Fair Market Value of a Participant’s vested Account six months after he
Separates from Service is less than $100,000, he shall receive a lump sum
payment of the vested Account balance six months after the Separation from
Service or as soon thereafter as is administratively convenient.

5.04   Distributions After Participant’s Death       This section applies once a
Participant dies.

  (a)   Immediate Payment. When a Participant dies, his remaining vested Account
balance shall be paid to each beneficiary in one lump sum four months after the
Participant’s death, which should give each beneficiary adequate time to decide
whether to disclaim. However, no payment may be made before the Committee’s
designee has been furnished with proof of death and such other information as it
may reasonably require, including information needed for tax reporting purposes.
Such distribution shall be paid in whole shares of Stock, with any fractional
shares paid in cash     (b)   Designating Beneficiaries. Each Participant shall
designate one or more persons, trusts, or other entities as his Beneficiary to
receive any amounts distributable hereunder after the Participant’s death, by
furnishing the Committee with a beneficiary designation form. In the absence of
an effective Beneficiary designation as to part or all of a Participant’s
interest in the Plan, such amount will be distributed to the Participant’s
surviving Spouse, if any, otherwise to the Participant’s estate. Unless the
Participant’s beneficiary designation form specifies otherwise, if a Beneficiary
dies after the Participant but before being paid by the Plan, the Plan shall pay
the Beneficiary’s estate.     (c)   Changing Beneficiaries. A beneficiary
designation may be changed by the Participant at any time and without the
consent of any previously designated Beneficiary. However, if the Participant is
married, his Spouse shall be his Beneficiary unless such Spouse has consented to
the designation of a different Beneficiary. To be effective, the Spouse’s
consent must be in writing, witnessed by a notary public, and filed with the
Committee’s designee. If a Participant has designated his Spouse as a
Beneficiary or as a contingent Beneficiary, and the Participant and that Spouse
subsequently divorce, then the former Spouse will be treated as having
pre-deceased the Participant for purposes of interpreting a beneficiary
designation form completed prior to the divorce; this sentence shall apply only
if the Committee’s designee is informed of the divorce before payment to the
former Spouse is authorized.     (d)   Disclaimers. Any individual or legal
entity who is a Beneficiary may disclaim all or any portion of his interest in
the Plan, provided that the disclaimer satisfies the requirements of applicable
state law and Code §2518(b). The legal guardian of a minor or legally
incompetent person may disclaim for such person. The personal representative (or
the individual or legal entity acting in the capacity of the personal
representative according to applicable state law) may disclaim on behalf of a
Beneficiary who has died. The amount disclaimed shall be distributed as if the
disclaimant had predeceased the Participant.

5.05   Change of Control

  (a)   Former Employees.

Page 6 of 14



--------------------------------------------------------------------------------



 



  (i)   Separated More than Six Months. Each Participant who is not a “specified
employee” (defined below) and each Participant who Separated from Service more
than six months before the date of a Change of Control, including those who are
already receiving installment payments, will be paid a single payment of his
entire remaining vested Account balance on the date of the Change of Control or
as soon thereafter as is administratively practicable.     (ii)   Recent
Separations. Each Participant who is a specified employee and who Separated from
Service less than six months before the Change of Control occurred will be paid
a single payment of his entire Account balance six months after his Separation
from Service, or as soon thereafter as is administratively practicable.    
(iii)   Specified Employee. The term “specified employee” has the same meaning
as the term “specified employee” in Code §409A(a)(2)(B)(i), and is determined
using the default rules in the regulations and other guidance of general
applicability issued pursuant to Code §409A.

  (b)   Current Employees. Each Participant who is an employee on the date of a
Change of Control will be paid a lump sum of his entire vested Account balance
on the date of the Change of Control or as soon thereafter as is
administratively practicable.

5.06   Rehires. If a Participant Separated from Service and then becomes
eligible to again accrue benefits, the payment of his benefits from his first
episode of participation will not be affected by his subsequent participation.
He will be treated as a new Participant for making payout elections for benefits
accruing during his second episode of participation, except as otherwise
provided in section 3.01.   5.07   Form of Distribution. Subject to section
5.08, each payment shall be made in whole shares of Stock, with each Stock Unit
being converted into one share of Stock. Any fractional Stock Units will be
converted into cash based on the Fair Market Value of a share of Stock on the
day preceding the day the payment is processed. Upon a change of control as
defined in the Income Continuance Plan or its successor, the payment for each
Stock Unit shall be one share of Stock unless the material characteristics of
the Stock were affected by the Change of Control, in which case the payment for
each Stock Unit shall be in the form of cash equal to the fair market value,
determined as of the date of the Change of Control, of the property an Apache
shareholder receives upon the change of control in exchange for one of his
Shares.   5.08   Withholding       At the time of vesting or payment, as
applicable, either the recipient shall pay the Plan cash sufficient to cover the
required withholding or the Plan shall withhold from such payment any taxes or
other amounts that are required to be withheld pursuant to any applicable law;
any Stock Units withheld shall be converted into cash based on the Fair Market
Value of a share of Stock (a) on the day preceding the day the payment is
processed or (b) on the day the vesting occurs.   5.09   Divorce

  (a)   General. If a Participant has divorced his Spouse, all or a portion of
his Account may be allocated to his former Spouse. The Participant may be a
former or current employee of the Company.     (b)   Contents of Order. The
allocation will occur as soon as practicable after the Plan receives a judgment,
decree, or order (collectively, an “order”) that (i) is made pursuant to a state
domestic relations law or community property law, (ii) relates to the marital
property rights of the former Spouse, (iii) unambiguously specifies the amount
or percentage of the Participant’s Account that is to be allocated to the former
Spouse, or unambiguously specifies the manner in which the amount or percentage
is to be calculated, (iv) does not allocate any benefits that have already been
allocated to a different former Spouse, (v) contains the name and last known
mailing address of the Participant and eh former Spouse, (vi) the name of the
Plan, (vii) does not contain any provision that violates subsections (c), (d),
or (e), and (viii) contains the former Spouse’s Social Security number (or other
similar taxpayer identification number) unless such number has been provided by
the former Spouse to the Plan in a manner acceptable to the Committee.

Page 7 of 14



--------------------------------------------------------------------------------



 



  (c)   Payout Provisions. The vested portion of the amount allocated to the
former Spouse will be paid to the former Spouse in a single payment as soon as
administratively practicable after (i) the Plan has determined that the order
meets the requirements of subsection (b), (ii) the Plan has communicated its
interpretation of the order to the Participant and former Spouse, and given them
a reasonable amount of time (such as 30 days) to object to the Plan’s
interpretation, (and if there is a timely objection, the parties must submit a
revised order or withdraw their objections), and (iii) the parties agree to the
Plan’s interpretation of the order.     (d)   Not Fully Vested. If the former
Spouse is allocated any unvested amounts, the Plan will establish a separate
account for the former Spouse. Unvested amounts are forfeited at the same time
as the Participant’s unvested amounts are forfeited. If an amount allocated to
the former Spouse subsequently become vested, the newly-vested amount will be
paid to the former Spouse in a single payment as soon as administratively
practicable following the additional vesting. If the former Spouse dies before
award is fully vested, the unvested amounts shall be returned to the
Participant’s Account.     (e)   Source of Funds. The order may specify which
subaccounts the former Spouse’s benefits shall be taken from; if the order is
silent on this matter, the amount awarded to the former Spouse shall be taken
from the Participant’s subaccounts in the order determined by the Committee and
shall be taken on a pro rata basis from the vested portion of the Account and
the unvested portion.

5.10   Administrative Delays in Payments       The Committee may delay any
payment from this Plan for as short a period as is administratively necessary.
For example, a delay may be imposed upon all payments when there is a change of
recordkeeper or trustee, and a delay may be imposed on payments to any recipient
until the recipient has provided (a) the information needed to determine the
appropriate tax withholding and tax reporting and (b) any other information
reasonably requested by the Committee.   5.11   Noncompliance with Code §409A  
    To the extent that the Company or the Committee takes any action that causes
a violation of Code §409A or fails to take any reasonable action required to
comply with Code §409A, Apache shall pay an additional amount (the “gross-up”)
to the individual(s) who are subject to the penalty tax under Code §409A(a)(1);
the gross-up will be sufficient to put the individual in the same after-tax
position he would have been in had there been no violation of Code §409A. The
Company shall not pay a gross-up if the cause of the violation of Code §409A is
the due to the recipient’s action or due to the recipient’s failure to take
reasonable actions (such as failing to timely provide the information required
for tax withholding or failing to timely provide other information reasonably
requested by the Committee — with the result that the delay in payment violates
Code §409A). Any gross-up will be paid as soon as administratively convenient
after the Committee determines the gross-up is owed, and no later than the end
of the calendar year immediately following the calendar year in which the
additional taxes are remitted. However, if the gross-up is due to a tax audit or
litigation addressing the existence or amount of a tax liability, the gross-up
will be paid as soon as administratively convenient after the litigation or
audit is completed, and no later than the end of the calendar year following the
calendar year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.

ARTICLE VI ADMINISTRATION

6.01   Committee to Administer and Interpret Plan       The Plan shall be
administered by the Committee. The Committee shall have all discretion and
powers necessary for administering the Plan, including, but not by way of
limitation, full discretion and power to interpret the Plan, to determine the
eligibility, status and rights of all persons under the Plan and, in general, to
decide any dispute. The Committee shall direct the Company, the Trustee, or
both, as the case may be, concerning distributions in accordance with the
provisions of the Plan. The Committee’s designee shall maintain all Plan records
except records of any Trust. The Committee may delegate any of its
administrative duties to a designee.

Page 8 of 14



--------------------------------------------------------------------------------



 



6.02   Organization of Committee       The Committee shall adopt such rules as
it deems desirable for the conduct of its affairs and for the administration of
the Plan. The Committee may appoint a designee and/or agent (who need not be a
member of the Committee or an employee of the Company) to assist the Committee
in administration of the Plan and to whom it may delegate such powers as the
Committee deems appropriate, except that the Committee shall determine any
dispute. The Committee may make its determinations with or without meetings. The
Committee may authorize one or more of its members, designees or agents to sign
instructions, notices and determinations on its behalf. The action of a majority
of the Committee’s members shall constitute the action of the Committee.   6.03
  Agent for Process       Apache’s General Counsel and Apache’s Corporate
Secretary shall each be an agent of the Plan for service of all process.   6.04
  Determination of Committee Final       The decisions made by the Committee
shall be final and conclusive on all persons.

ARTICLE VII TRUST

7.01   Trust Agreement       The Company may, but shall not be required to,
adopt a separate Trust Agreement for the holding and administration of the funds
contributed to Accounts under the Plan. The Trustee shall maintain and allocate
assets to a separate account for each Participant under the Plan. The assets of
any such Trust shall remain subject to the claims of the Company’s general
creditors in the event of the Company’s insolvency.   7.02   Expenses of Trust  
    The parties expect that any Trust created pursuant to section 7.01 will be
treated as a “grantor” trust for federal and state income tax purposes and that,
as a consequence, such Trust will not be subject to income tax with respect to
its income. However, if the Trust is separately taxable, the Trustee shall pay
all such taxes out of the Trust. All expenses of administering any such Trust
shall be a charge against and shall be paid from the assets of such Trust.

ARTICLE VIII AMENDMENT AND TERMINATION

8.01   Amendment       The Plan may be amended at any time and from time to
time, retroactively or otherwise; however, no amendment shall reduce any vested
benefit that has accrued on the effective date of such amendment. Each Plan
amendment shall be in writing and shall be approved by the Committee and/or
Apache’s Board of Directors. An officer of Apache to whom the Committee and/or
Apache’s Board of Directors has delegated the authority to execute Plan
amendments shall execute each such amendment or the Plan document restated to
include all such Plan amendment(s).       The Committee shall have the authority
to adopt such modifications, procedures and subplans as may be necessary or
desirable to comply with the provisions of the laws (including, but not limited
to, tax laws and regulations) of countries other than the United States in which
the Company may operate, so as to assure the viability of the benefits of the
Plan to Participants employed in such countries. In only certain limited
circumstances, as described in the Treasury Regulations and other guidance of
general applicability issued pursuant to Code §409A, may the termination of a
plan affect the timing of the payment of Plan benefits.   8.02   Successors and
Assigns; Termination of Plan       The Plan is binding upon Apache and its
successors and assigns. The Plan shall continue in effect from year to year
unless and until terminated by Apache’s Board of Directors. Any such termination
shall operate only prospectively and shall not reduce any vested benefit that
has accrued on the effective date of such termination.

Page 9 of 14



--------------------------------------------------------------------------------



 



ARTICLE IX STOCK SUBJECT TO THE PLAN

9.01   Number of Shares       Subject to Section 4.01, and to adjustment
pursuant to Section 9.03 hereof, 350,000 shares of Stock (adjusted to 735,000
shares for (i) the Company’s five-percent stock dividend, record date March 12,
2003, paid April 2, 2003, and (ii) the Company’s two-for-one stock split, record
date December 31, 2003, distributed January 14, 2004) are authorized for
issuance under the Plan in accordance with the provisions of the Plan and
subject to such restrictions or other provisions as the Committee may from time
to time deem necessary. This authorization may be increased from time to time by
approval of the Board and the stockholders of Apache if, in the opinion of
counsel for the Company, such stockholder approval is required. Shares of Stock
distributed under the terms of the Plan and shares of Stock equal to the number
of Stock Units credited to Participants’ Accounts maintained under the Plan
shall be applied to reduce the maximum number of shares of Stock remaining
available for use under the Plan. However, shares of Stock represented by any
Stock Units related to the deferral of income from any plan for which shares of
Stock have been authorized for issuance, such as the 2007 Omnibus Equity
Compensation Plan, shall retain their authorization under such plan, and shall
not be applied to reduce the number of shares of Stock remaining available for
use under the Plan. Apache, at all times during the existence of the Plan and
while any Stock Units are credited to Participants’ Accounts maintained under
the Plan, shall retain as Stock in Apache’s treasury at least the number of
shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its ability to perform its obligations hereunder.   9.02  
Other Shares of Stock       The shares of Stock represented by any Stock Units
from dividend amounts that are forfeited, and any shares of Stock that for any
other reason are not issued to a Participant or are forfeited, shall again
become available for use under the Plan.   9.03   Adjustments for Stock Split,
Stock Dividend, Etc.       If Apache shall at any time increase or decrease the
number of its outstanding shares of Stock or change in any way the rights and
privileges of such shares by means of the payment of a Stock dividend or any
other distribution upon such shares payable in Stock, or through a Stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the Stock, then in relation to the Stock that is affected by one or
more of the above events, the numbers, rights and privileges of the following
shall be increased, decreased or changed in like manner as if they had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence: (a) the shares of Stock remaining available for use under the Plan;
and (b) the shares of Stock then represented by Stock Units credited to
Participants’ Accounts maintained under the Plan.   9.04   Dividend Payable in
Stock of Another Corporation, Etc.       If Apache shall at any time pay or make
any dividend or other distribution upon the Stock payable in securities or other
property (except cash or Stock), a proportionate part of such securities or
other property shall be set aside for Stock Units credited to Participants’
Accounts maintained under the Plan and delivered to any Participant upon
distribution pursuant to the terms of the Plan. Prior to the time that any such
securities or other property are delivered to a Participant in accordance with
the foregoing, Apache shall be the owner of such securities or other property
and shall have the right to vote the securities, receive any dividends payable
on such securities, and in all other respects shall be treated as the owner. If
securities or other property which have been set aside by Apache in accordance
with this Section are not delivered to a Participant because all or part of his
Stock Units are forfeited pursuant to the terms of the Plan, then the applicable
portion of such securities or other property shall remain the property of Apache
and shall be dealt with by Apache as it shall determine in its sole discretion.

Page 10 of 14



--------------------------------------------------------------------------------



 



9.05   Other Changes in Stock       In the event there shall be any change,
other than as specified in Sections 9.03 and 9.04 hereof, in the number or kind
of outstanding shares of Stock or of any stock or other securities into which
the Stock shall be changed or for which it shall have been exchanged, and if the
Committee shall in its discretion determine that such change equitably requires
an adjustment in the number or kind of shares (a) remaining available for use
under the Plan and/or (b) represented by Stock Units credited to Participants’
Accounts maintained under the Plan, then such adjustments shall be made by the
Committee and shall be effective for all purposes of the Plan.   9.06   Rights
to Subscribe       If Apache shall at any time grant to the holders of its Stock
rights to subscribe pro rata for additional shares thereof or for any other
securities of Apache or of any other corporation, there shall be reserved with
respect to the Stock Units credited to Participants’ Accounts maintained under
the Plan the Stock or other securities which the Participant would have been
entitled to subscribe for if immediately prior to such grant the shares of Stock
represented by such Stock Units had been issued and outstanding. If, at the time
of distribution under the terms of the Plan, the Participant subscribes for the
additional shares or other securities, the price that is payable by the
Participant for such additional shares or other securities shall be withheld
from such distribution pursuant to Section 5.08 hereof.   9.07   General
Adjustment Rules       No adjustment or substitution provided for in this
Article IX shall require Apache to sell or otherwise issue a fractional share of
Stock. All benefits payable under the Plan shall be distributed in whole shares
of Stock, with any fractional shares paid in cash.   9.08   Determination by the
Committee, Etc.       Adjustments under this Article IX shall be made by the
Committee, whose determinations with regard thereto shall be final and binding
upon all parties thereto.

ARTICLE X REORGANIZATION OR LIQUIDATION
In the event that Apache is merged or consolidated with another corporation and
Apache is not the surviving corporation, or if all or substantially all of the
assets or more than 20 percent of the outstanding voting stock of Apache is
acquired by any other corporation, business entity or person, or in case of a
reorganization (other than a reorganization under the United States Bankruptcy
Code) or liquidation of the Company, and if the provisions of Section 9.07
hereof do not apply, the Committee, or the board of directors of any corporation
assuming the obligations of the Company, shall, as to the Plan and any Stock
Units credited to Participants’ Accounts maintained under the Plan, either
(i) make appropriate provision for the adoption and continuation of the Plan by
the acquiring or successor corporation and for the protection of any Stock Units
credited to Participants’ Accounts maintained under the Plan by the substitution
on a equitable basis of appropriate stock of Apache or of the merged,
consolidated or otherwise reorganized corporation which will be issuable with
respect to the Stock, provided that no additional benefits shall be conferred
upon the Participants with respect to such Stock Units as a result of such
substitution or (ii) to the extent permitted by the distribution rules under
Code §409A, upon written notice to the Participants, provide that all
distributions from the Plan shall be made within a specified number of days of
the date of such notice. In the latter event, the Committee shall accelerate the
vesting of all unvested Stock Units credited to Participants’ Accounts so that
all such Stock Units become fully vested and, to the extent permitted by the
distribution rules under Code §409A, all Stock Units are payable prior to or
upon any such event.
ARTICLE XI MISCELLANEOUS

11.01   Funding of Benefits — No Fiduciary Relationship       Benefits shall be
paid either out of the Trust or, if no Trust is in existence or if the assets in
the Trust are insufficient to provide fully for such benefits, then such
benefits shall be distributed by the Company out of its general assets. Nothing
contained in the Plan shall be deemed to create any fiduciary relationship
between the Company and the Participants. Notwithstanding anything herein to the
contrary, to the extent that any

Page 11 of 14



--------------------------------------------------------------------------------



 



    person acquires a right to receive benefits under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company,
except to the extent provided in the Trust Agreement, if any.   11.02   Right to
Terminate Employment       The Company may terminate the employment of any
Participant as freely and with the same effect as if the Plan were not in
existence.   11.03   Inalienability of Benefits       Except for disclaimers
under section 5.04(d) and payments to a former Spouse pursuant to section 5.09,
no Participant or Beneficiary has the right to assign, alienate, pledge,
transfer, hypothecate, encumber, or anticipate his interest in any benefits
under the Plan, nor are the benefits subject to garnishment by any creditor, nor
may the benefits under the Plan be levied upon or attached. The preceding
sentence does not apply to the enforcement of a federal tax levy made pursuant
to Code §6331, the collection by the United States on a judgment resulting from
an unpaid tax assessment, or any debt or obligation that is permitted to be
collected from the Plan under federal law (such as the Federal Debt Collection
Procedures Act of 1977).   11.04   Claims Procedure

  (a)   General. Each claim for benefits shall be processed in accordance with
the procedures that may be established by the Committee. The procedures shall
comply with the guidelines specified in this section. The Committee may delegate
its duties under this section.     (b)   Representatives. A claimant may appoint
a representative to act on his behalf. The Plan shall only recognize a
representative if the Plan has received a written authorization signed by the
claimant and on a form prescribed by the Committee, with the following
exceptions. The Plan shall recognize a claimant’s legal representative, once the
Plan is provided with documentation of such representation. If the claimant is a
minor child, the Plan shall recognize the claimant’s parent or guardian as the
claimant’s representative. Once an authorized representative is appointed, the
Plan shall direct all information and notification regarding the claim to the
authorized representative and the claimant shall be copied on all notifications
regarding decisions, unless the claimant provides specific written direction
otherwise.     (c)   Extension of Deadlines. The claimant may agree to an
extension of any deadline that is mentioned in this section that applies to the
Plan. The Committee or the relevant decision-maker may agree to an extension of
any deadline that is mentioned in this section that applies to the claimant.    
(d)   Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.     (e)   Filing a Claim. A claim is
made when the claimant files a claim in accordance with the procedures specified
by the Committee. Any communication regarding benefits that is not made in
accordance with the Plan’s procedures will not be treated as a claim.     (f)  
Initial Claims Decision. The Plan shall decide a claim within a reasonable time
up to 90 days after receiving the claim. The Plan shall have a 90-day extension,
but only if the Plan is unable to decide within 90 days for reasons beyond its
control, the Plan notifies the claimant of the special circumstances requiring
the need for the extension by the 90th day after receiving the claim, and the
Plan notifies the claimant of the date by which the Plan expects to make a
decision.     (g)   Notification of Initial Decision. The Plan shall provide the
claimant with written notification of the Plan’s full or partial denial of a
claim, reduction of a previously approved benefit, or termination of a benefit.
The notification shall include a statement of the reason(s) for the decision;
references to the plan provision(s) on which the decision was based; a
description of any additional material or information necessary to perfect the
claim and why such information is needed; a description of the procedures and
deadlines for appeal; a description of the right to obtain information about the
appeal procedures; and a statement of the claimant’s right to sue.

Page 12 of 14



--------------------------------------------------------------------------------



 



  (h)   Appeal. The claimant may appeal any adverse or partially adverse
decision. To appeal, the claimant must follow the procedures specified by the
Committee. The appeal must be filed within 60 days of the date the claimant
received notice of the initial decision. If the appeal is not timely and
properly filed, the initial decision shall be the final decision of the Plan.
The claimant may submit documents, written comments, and other information in
support of the appeal. The claimant shall be given reasonable access at no
charge to, and copies of, all documents, records, and other relevant
information.     (i)   Appellate Decision. The Plan shall decide the appeal of a
claim within a reasonable time of no more than 60 days from the date the Plan
receives the claimant’s appeal. The 60-day deadline shall be extended by an
additional 60 days, but only if the Committee determines that special
circumstances require an extension, the Plan notifies the claimant of the
special circumstances requiring the need for the extension by the 60th day after
receiving the appeal, and the Plan notifies the claimant of the date by which
the Plan expects to make a decision. If an appeal is missing any information
from the claimant that is needed to decide the appeal, the Plan shall notify the
claimant of the missing information and grant the claimant a reasonable period
to provide the missing information. If the missing information is not timely
provided, the Plan shall deny the claim. If the missing information is timely
provided, the 60-day deadline (or 120-day deadline with the extension) for the
Plan to make its decision shall be increased by the length of time between the
date the Plan requested the missing information and the date the Plan received
it.     (j)   Notification of Decision. The Plan shall provide the claimant with
written notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision shall include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.     (k)   Limitations on Bringing
Actions in Court. Once an appellate decision that is adverse or partially
adverse to the claimant has been made, the claimant may file suit in court only
if he does so by the earlier of the following dates: (i) the one-year
anniversary of the date of an appellate decision made on or before a Change of
Control or the three-year anniversary of the date of an appellate decision made
after a Change of Control, or (ii) the date on which the statute of limitations
for such claim expires.

11.05   Disposition of Unclaimed Distributions       It is the affirmative duty
of each Participant to inform the Plan of, and to keep on file with the Plan,
his current mailing address and the mailing address of his Spouse and any
Beneficiaries. If a Participant fails to inform the Plan of these current
mailing addresses, neither the Plan nor the Company is responsible for any late
payment of benefits or loss of benefits. The Plan, the Committee, and the
Company have no duty to search for a missing individual until the date of a
Change of Control, at which point the Company has the duty to undertake
reasonable measures to search for the proper recipient of any payment under the
Plan that is scheduled to be paid on or after the date of the Change of Control.
If the missing individual is not found within a year after a payment should have
been made to him, all his benefits will be forfeited. If the missing individual
later is found, the exact number of Stock Units forfeited will be restored to
the Account as soon as administratively convenient, without any adjustment for
dividends paid in the interim.   11.06   Distributions due Infants or
Incompetents       If any person entitled to a distribution under the Plan is an
infant, or if the Committee determines that any such person is incompetent by
reason of physical or mental disability, whether or not legally adjudicated an
incompetent, the Committee shall have the power to cause the distributions
becoming due to such person to be made to another for his benefit, without
responsibility of the Committee to see to the application of such distributions.
Distributions made pursuant to such power shall operate as a complete discharge
of the Company, the Trustee, if any, and the Committee.

Page 13 of 14



--------------------------------------------------------------------------------



 



11.07   Addresses       Any notice, form, or election required or permitted to
be given under the Plan shall be in writing and shall be given by first class
mail, by Federal Express, UPS, or other carrier, by fax or other electronic
means, or by personal delivery to the appropriate party, addressed:

  (a)   If to the Company, to Apache Corporation at its principal place of
business at 2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056-4400
(Attention: Corporate Secretary) or at such other address as may have been
furnished in writing by the Company to a Participant; or     (b)   If to a
Participant, at the address the Participant has furnished to the Company in
writing.     (c)   If to a Beneficiary or former Spouse, at the address the
Participant has furnished to the Company in writing, or at the address the
Beneficiary or former Spouse subsequently provided in writing.

11.08   Statutory References       Any reference to a specific section of the
Code or other statute shall be deemed to refer to the cited section or to the
appropriate successor section.   11.09   Governing Law       The Plan and all
Election Agreements shall be construed in accordance with the Code, ERISA (if
applicable), and, to the extent applicable, the laws of the State of Texas
excluding any conflicts-of-law provisions.

Executed July 13, 2010, effective as of January 1, 2009 except as otherwise
specified herein.

         
ATTEST:
  APACHE CORPORATION    
 
       
/s/ Cheri L. Peper
  /s/ Margery M. Harris    
 
       
Cheri L. Peper
  Margery M. Harris    
Corporate Secretary
  Vice President, Human Resources    

Page 14 of 14